DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending per Applicant’s 06/19/2020 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are to a device without a tangible form (hardware components).  A device is interpreted as falling under the statutory class of a machine.  Where a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  MPEP 2106.03(I). The courts' definitions of machines, manufactures and compositions of matter indicate, software per se.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
No, claims 1-7 do NOT fall within at least one of the four categories of patent eligible subject, see the rejection above for more information.
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 8-15 are to system (machine) and claims 16-20 are to a method (process).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A staff scheduler for generating staffing schedules for at least one elementary education campus of a school district, comprising: 
at least one interface for receiving a plurality of inputs from at least one external computing device, wherein the plurality of inputs includes at least student data, teacher data, enrollment data, required minutes of core teaching, and required minutes per a specials course; and 
a processor configured to generate a series of input prompts and decisions based on the plurality of inputs and generate a staffing schedule report that includes an analysis of staffing requirements for the at least one elementary education campus based on the plurality of inputs and the decisions, 
wherein the processor generates the staffing schedule report as a visual display that is presented as a matrix of rows and columns, wherein the columns correspond to the analysis and at least one or more of the plurality of inputs, and the rows include total rows for total grade level, total specials courses, and campus totals for the at least one elementary education campus.

The Office finds claim is direct to the creation of a schedule to meet staffing (human) needs.  The schedule is for the managing of the personal behavior of the staffer and the staffer’s relationships or interactions between or with other people at the elementary education campus.

Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?

The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be insignificant extra solution activity, where the receiving step is a step of pre-solution activity and the step of generating the staffing report is a step of post solution activity.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements of the claim are found to be insignificant extra solution activity that does not when considered individually or as part of the ordered combination amount to significantly more than the judicial exception.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al (US 2013/0330704 A1)  in view of Lakritz et al (US 2005/0137925 A1).

Claim 1
Creamer teaches a staff scheduler for generating staffing schedules for at least one elementary education campus of a school district, (Creamer [97] “under an employees option 818, the SIS 115 may display . . . a teacher schedule and/or office hours”) comprising: 
at least one interface for receiving a plurality of inputs from at least one external computing device, wherein the plurality of inputs includes at least student data, teacher data, enrollment data, required minutes of core teaching, and required minutes per a specials course (Creamer [54] “course management includes enforcing course content requirements that may be mandated by, for example, an accreditation authority, a school board, a school district, a state government, the federal government, or an education industry standard.” [70] “an input digitizer coupled to the processor for inputting digital data”, [80] “one or more parameters input by a user (e.g., interest, availability by day and/or time of day, etc.)” and [141] “For instance, a regulatory requirement may mandate that an instructor participate in a school discussion by providing feedback and/or comment at a certain level or frequency (e.g., for every 5 entries made by students, instructor must provide an entry).”); and 
a processor configured to generate a series of input prompts and decisions based on the plurality of inputs and generate a staffing schedule report that includes an analysis of staffing requirements for the at least one elementary education campus based on the plurality of inputs and the decisions (Creamer [73] “the data collected (or sought to be collected) by the PSP 195 may be customizable according to a particular education provider's specifications. For example, an education provider (such as an online school) may customize one or more questions, options, and the like presented to users during an enrollment and/or login process. The pages and/or UIs comprising or presented by the PSP 195 (e.g., during enrollment and/or in response to login) may be customized. Thus, for example, and with reference to the home page 602, any of the options, data collection options and query tools, questions, data presented, and the like may be customized”), 
Creamer further teaches “under an employees option 818, the SIS 115 may display a . . . teacher schedule and/or office hours” (Creamer  [97]), “a predefined rule may set the length or duration of a school session (e.g., six weeks), set the minimum student age, set a maximum instructor to student ratio for classes, define Algebra and Geometry as prerequisites for a Calculus class, or specify standardized testing requirements mandated by government or regulatory authorities” (Creamer [132]) and “enables efficiency in an educational organization by providing task lists, workflow and customized interfaces that help optimize staff operations” (Creamer [165]).  Creamer however does not expressly teach the following claimed limitations.
Lakritz, in the analogous art of resource scheduling and monitoring teaches the claimed limitation of:
wherein the processor generates the staffing schedule report as a visual display that is presented as a matrix of rows and columns, wherein the columns correspond to the analysis and at least one or more of the plurality of inputs, and the rows include total rows for total grade level, total specials courses, and campus totals for the at least one elementary education campus (Lakritz [692] “Grid format, rows are labeled by employee names and columns by dates in the schedule. Within each cell of the array is a description of the corresponding employee's assignments for that date” and [702] “total time for each employee class summed over all the specified classes is listed at the far right of each row and the total time for each shift, slot and Calendar Class summed over the specified employee classes is shown at the bottom of each column. If any employees or shifts are listed in more than one class, the totals are adjusted so as to avoid counting a shift or employee twice.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Creamer the processor generates the staffing schedule report as a visual display that is presented as a matrix of rows and columns, wherein the columns correspond to the analysis and at least one or more of the plurality of inputs, and the rows include total rows for total grade level, total specials courses, and campus totals for the at least one elementary education campus as taught by Lakritz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
Creamer in view of Lakritz teach all of the limitation of the staff scheduler according to Claim 1, wherein the processor is further configured to generate the decisions based on responses received from the input prompts (Creamer [28] and [132]).

Claim 3
Creamer in view of Lakritz teach all of the limitation of the staff scheduler according to Claim 1, wherein the enrollment data includes current enrollment and projected enrollment the next school year (Creamer [7], [28], and [132]).

Claim 4
Creamer in view of Lakritz teach all of the limitation of the staff scheduler according to Claim 1, wherein the teacher data includes available teacher minutes per week, current numbers of teachers on staff at the at least one elementary education campus, and certifications for each of the teachers on staff at the at least one elementary education campus (Creamer [28] and [78-79]).

Claim 5
Creamer in view of Lakritz teach all of the limitation of the staff scheduler according to Claim 1, wherein the staffing schedule report at least displays for grade levels of the at least one elementary campus (Creamer [61]): a current number of core teachers, a calculated number of core teachers needed, a target number of core teachers, and a target average class size for core courses (Creamer [54], [132]).

Claim 6
Creamer in view of Lakritz teach all of the limitation of the staff scheduler according to Claim 1, wherein the staffing schedule report at least displays for specials courses of the at least one elementary campus: a current number of specials teachers, Creamer [57] and [97]).

Claim 7
Creamer in view of Lakritz teach all of the limitation of the staff scheduler according to Claim 1, wherein the plurality of inputs further includes state required student to teacher ratios and maximum class size for different types of courses at the at least one elementary campus (Creamer [134]).

Claim 8
Creamer teaches a staff scheduling system for generating staffing schedules for at least one elementary education campus of a school district (Creamer [97]), comprising: 
a staff scheduler configured to generate a staff schedule report (Creamer [52-53]); and 
at least one external computing device configured to supply course and teacher data to the staff scheduler (Creamer [119]), wherein the staff scheduler includes: 
at least one interface configured to receive the course and teacher data (Creamer [8] and [114]); and 
a processor configured to generate a series of input prompts based at least on the course and teacher data and generate a staffing schedule report that includes an analysis of staffing requirements for the at least one elementary education campus based on the course and teacher data and decisions, wherein Creamer [54], [70], [73], [80], and [141]), 
Creamer does not expressly teach the following claimed limitations, but Lakritz, in the analogous art of resource scheduling and monitoring teaches the claimed limitation of:
wherein the processor generates the staffing schedule report as a visual display that is presented as a matrix of rows and columns, wherein the columns include a column for the analysis, and the rows include total rows for total grade level, total specials courses, and campus totals for the at least one elementary education campus (Lakritz [692] and [702] Where the Office finds the claimed elements of “include total rows for total grade level, total specials courses, and campus totals for the at least one elementary education campus” to be nonfunctional descriptive material.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Creamer the processor generates the staffing schedule report as a visual display that is presented as a matrix of rows and columns, wherein the columns include a column for the analysis, and the rows include total rows for total grade level, total specials courses, and campus totals for the at least one elementary education campus as taught by Lakritz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
Creamer in view of Lakritz teach all of the limitation of the staff scheduling system according to Claim 8, wherein the external computing device includes at least one user interface, the at least one user interface receiving data from a user in the school district (Creamer abstract).

Claim 11
Creamer in view of Lakritz teach all of the limitation of the staff scheduling system according to Claim 8, wherein the course and teacher data include current enrollment and projected enrollment for the at least one elementary education campus (Creamer [7], [28], and [132]).

Claim 12
Creamer in view of Lakritz teach all of the limitation of the staff scheduling system according to Claim 8, wherein the teacher data includes available teacher minutes per week, current numbers of teachers on staff at the at least one elementary education campus, and certifications for each one of the teachers (Creamer [80]).

Claim 13
Creamer in view of Lakritz teach all of the limitation of the staff scheduling system according to Claim 8, wherein the staffing schedule report at least displays for grade levels of the at least one elementary campus: a current number of core teachers, Creamer [57] and [97]).

Claim 14
Creamer in view of Lakritz teach all of the limitation of the staff scheduling system according to Claim 8, wherein the staffing schedule report at least displays for specials courses of the at least one elementary campus: a current number of specials teachers, a calculated number of specials teachers needed, a target number of specials teachers, and a target average class size (Creamer [57], [65], and [97]).

Claim 15
Creamer in view of Lakritz teach all of the limitation of the staff scheduling system according to Claim 8, wherein the course and teacher data includes state required student to teacher ratios for each course, required hours per course, and maximum class size (Creamer [134]).

Claim 16
Creamer teaches a method for preparing a staffing schedule report for an elementary education campus of a school district (Creamer [97]), the method comprising: 
receiving data for the elementary education campus from at least one external source, the data including at least student data, teacher data, enrollment data, required Creamer [54], [70], [80], and [141]); 
preparing a staffing schedule report for the elementary education campus that satisfies conditions indicated by the received data (Creamer [97], [132], and [165]); and 
Creamer does not expressly teach the following claimed limitations, but Lakritz, in the analogous art of resource scheduling and monitoring teaches the claimed limitation of:
generating the staffing schedule report as a visual display having a matrix of rows and columns, wherein the columns correspond to at least some of the received data, and the rows include total rows for total grade level, total specials courses, and campus totals for the elementary education campus (Lakritz [692] and [702] Where the Office finds the claimed elements of “total grade level, total specials courses, and campus totals for the elementary education campus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Creamer the generating the staffing schedule report as a visual display having a matrix of rows and columns, wherein the columns correspond to at least some of the received data, and the rows include total rows for total grade level, total specials courses, and campus totals for the elementary education campus as taught by Lakritz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17
Creamer in view of Lakritz teach all of the limitation of the method for preparing a staffing schedule report according to Claim 16, wherein the at least one external source is at least one user interface, the at least one user interface receiving data from a user in the school district (Creamer abstract).

Claim 18
Creamer in view of Lakritz teach all of the limitation of the method for preparing a staffing schedule report according to Claim 16, wherein the enrollment data includes current enrollment and projected enrollment (Creamer [7], [28], and [132]).

Claim 19
Creamer in view of Lakritz teach all of the limitation of the method for preparing a staffing schedule report according to Claim 16, wherein the teacher data includes available teacher minutes per week, current numbers of teachers on staff at the elementary education campus, and certifications for each of the teachers (Creamer [80]).

Claim 20
Creamer in view of Lakritz teach all of the limitation of the method for preparing a staffing schedule report according to Claim 16, Creamer does not expressly teach the following claimed limitations, but Lakritz, in the analogous art of resource scheduling Lakritz [692] and [702]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Creamer the providing the staffing schedule report as the visual display to a computing device associated with the school district as taught by Lakritz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

NOTE TO APPLICANT:  Claim 10 is not rejected with art under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaver (US 2006/0105315 A1) teaches a method of building academic schedules that enables institutions of higher education to realize mission critical business and service objectives through innovative approaches such as student-specific Demand Analysis, Constraint Analysis and true Student Information System integration.
Kessinger et al (US 2006/0115072 A1) teaches next row, `Scheduled Staff` 26, is a value that comes from TCS systems, which is the number of agents according to TCS that are supposed to be currently logged in at each site. The row, `Staff On vs Sched Variance` 28, is a calculation performed by the division monitor system that reports the difference between how many agents are logged on and how many were scheduled, and the row `Staff Variance %` 30 presents that difference calculated as a percentage. The `Base Staff Available` row 32 shows the number of staff at each site that are currently logged on and awaiting the next call, which comes from CMS. The next row, `Scheduled Off` 34, comes from TCS and shows the number of agents at each site that are not scheduled to be taking calls and may be doing paperwork, training, or the like, instead.
Dion (US 8,503,924 B2) teaches a sponsoring organization is able to direct employees to educational activities required to be completed based on the compliance requirements for their role in the organization.
Aykin (US 8,612,272 B1) teaches a schedules are then simulated to modify the group availability matrix and the net staffing array.
Guerinik et al (US 2014/0278649 A1) teaches a computer 1000 receive user input on maximum staffing level MaxStaffing(a,s) which an organization's management selects as not to be exceeded, in the scheduling of employees (e.g. in preparing a time table, or a schedule of activities to be performed by each employee). Such embodiments of computer 1000 may additionally or alternatively receive user input on minimum staffing level denoted as MinStaffing 
Davis et al (US 2020/0219216 A1) teaches a Scheduling Dashboard 404 is illustrated as a table or grid with a displayed date of the classes 403, a plurality of teachers 400, where each teacher is associated with a column in the table and a plurality of hours, where each hour is associated with a row in the table.
Karna et al (US 2020/0234248 A1) teaches a systems may provide for technology to calculate an amount of time that it will take to teach a topic based on input data that defines a schedule, compute an updated amount of time that it will take to teach the topic based on information related to an unexpected event and dependent concepts related to the topic, automatically calculate a possible time period in which concepts can be taught before an occurrence of the unexpected event; determine whether concepts are coverable in the calculated time period, and automatically reorganize the schedule based on the updated amount of time that it will take to teach the topic and the calculated time period before the occurrence of the unexpected event. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Examiner, Art Unit 3623